05/26/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0111


                                        DA 21-0111


 JADA KU,
                                                                       FILED
                                                                         ny 2 g   9n7i
             Plaintiff and Appellant,

       v.                                                            ORDER

 GREAT FALLS PUBLIC LIBRARY,

             Defendant and Appellee.



       On May 19, 2021, this Court granted self-represented Appellant Jada Ku's Motion
for Extension of Time and ordered that she prepare, file, and serve her opening brief on or
before June 14, 2021. In the prior Order, we also denied Ku's Motion for Appointrnent of
Counsel because she was not entitled to counsel in her civil case alleging discrimination.
This Court also noted opposing counsel's objection to any delay in this appeal as well as
that Ku has prosecuted cases in the District Court and had an appeal previously with this
Court. Ku's requests stem from this Court rejecting her original opening brief. On May
21, 2021, Ku filed another Motion for Extension of Tirne as well as a "Motion for
Interpreter/Advocator/Attorney."
      It appears that Ku did not receive this Court's prior Order in the mail until after she
inade these second requests. We point out that Ku represented herself in her underlying
District Court cases as well as with the motions she has filed in this Court and has not
demonstrated any need for an interpreter. Ku communicates well in English. This Court
reiterates that it has no statutory authority to appoint counsel for Ku or to appoint an
advocate in her pending appeal. Having addressed her motions earlier, therefore,
      IT IS ORDERED that:
      1. Ku's Motion for Extension of Time is DENIED, as moot; and
      2. Ku's "Motion for Interpreter/Advocator/Attorney" is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Jada Ku personally.
                 ev Pi
      DATED this h(0 day of May,2021.
                                              For the Court,




                                                           Chief Justice




                                         2